Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Claim Interpretations – 35 USC 112f
Upon further review of claims 1 & 17-18, examiner submits claims 1 & 17-18 provide adequate structure to preclude interpretation under 35 USC 112f.  Interpretation under 35 USC 112f is rescinded.
Prior Art Rejection
Applicant amendments filed (08/18/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 17-18, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 17-18 that includes 
Claim 1:
…
“
A medical imaging device comprising: a data acquisition facility configured to receive a three-dimensional (3D) data record of an examination object generated by a first imaging modality and receive image data of the examination object generated by a second imaging modality, wherein the first and the second imaging modalities are different from one another, wherein a first tissue region and a second tissue region of a same organ respectively imaged both by the 3D data record and also by the image data have different imaging properties under the second imaging modality; a detection facility configured to automatically detect at least one tissue boundary between the first tissue region and the second tissue region of the same organ based on the different imaging properties in the image data generated by the second imaging modality; and a data processing facility configured to: (1) automatically register the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary in the 3D data record, (2) automatically compensate for a movement of the examination object that has taken place during the generation of the image data and/or temporally between the generation of the 3D data record and the image data, based on the at least one detected tissue boundary, or a combination of (1) and (2).
”
Claim 17:
…
“
A method for supporting medical personnel, the method comprising: receiving a three-dimensional (3D) data record of an examination object generated by a first imaging modality; receiving image data of the examination object generated by a second imaging modality different from the first imaging modality, wherein in the 3D data record and in the image data, a first tissue region of an organ and a second tissue region of the same organ are represented and the first and second tissue regions have different imaging properties from each other under the second imaging modality; detecting at least one tissue boundary between the first tissue region and the second tissue region of the same organ based on the different imaging properties in the image data generated by the second imaging modality; and registering the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary of the 3D data record, and/or carrying out a movement compensation of a movement of the examination object that has taken place during the generation of the image data based on the at least one detected tissue boundary for a registration of the image data and/or for an overlay image generated using the image data.
”
Claim 18:
…
“
A non-transitory computer-readable storage medium on which a computer program product is stored, wherein the computer program product, when executed by a medical imaging device, causes the medical imaging device to: receive a three-dimensional (3D) data record of an examination object generated by a first imaging modality; receive image data of the examination object generated by a second imaging modality different from the first imaging modality, wherein in the 3D data record and in the image data, a first tissue region of an organ and a second tissue region of the same organ are represented and the first and second tissue regions have different imaging properties from each other under the second imaging modality;  detect at least one tissue boundary between the first tissue region and the second tissue region of the same organ based on the different imaging properties in the image data generated by the second imaging modality; and register the image data with the 3D data record by alignment of the at least one detected tissue boundary on a corresponding tissue boundary of the 3D data record, and/or carry out a movement compensation of a movement of the examination object that has taken place during the generation of the image data based on the at least one detected tissue boundary for a registration of the image data and/or for an overlay image generated using the image data.
”

Regarding dependent claims 2-16 & 19-20 these claims are allowed because of their dependence on independent claims 1 & 17-18 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661